DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on October 23, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.
 
Response to Arguments
1.	Applicants argues with respect to USC 103 rejection of claims 1-11 have been considered and Examiner has added the Liang 

According to Applicant’s specification [0054]-[0055], “an anchor term generally refers to a term representing an entity that can plausibly be “linked” across passages or questions. Anchor terms may include, for example, terms representing people, organizations, locations, temporal expressions, etc. Additionally, terms belonging to many semantic categories representing physical entities (such as animals, vehicles, buildings, etc.) also may be considered anchor terms; to detect anchor terms in a given piece of text, the text may be pre-processed using a Named Entity Detector and a Semantic Class Tagger. Named Entity Detector is an NLP technology that can identify “named entities” -persons, organizations, geopolitical entities (such as countries, cities, etc.) - within the specified text. Similarly, Semantic Class Taggers are NLP technologies that identify the semantic class of terms in the input text. These NLP technologies may be built upon machine learning models trained over human annotated text corpora.”

Liang teaches an entity recognition process which detects entities mentioned in the input text/document, and links together multiple occurrences of same entity. The preprocessor takes input text/document using the NLP parsing pre-processor and performs analysis on the document, sentences etc. using the knowledge repository. It then identifies entities from the knowledge repository and determines which of the candidates’ best matches the one or more detected entities in a text segment/document using context information. The indexing and storage mechanism stores each sentence of a document as a series of clauses, annotated by one or more tags, wherein the tags may include entity tag information, grammatical role information, syntactic parts-of-speech)roles, etc. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. Given a list of entities tagged in a document, the process scores the entities based on their relevance to the main subject or focus of the document. Further, Tanev teaches a method for the extraction of relation patterns from articles and building a knowledge base containing entailment relations

Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Entity Linking with a Knowledge Base: Issues, Techniques, and Solutions; Wei Shen, Jianyong Wang, Senior Member, IEEE, and Jiawei Han, Fellow, IEEE; IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINNERING VOL: 27 NO: 2; YEAR 2015.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev al. (US 2010/0138216 A1) in view of Liang et al. (US 2009/0144609 A1.)

Regarding claim 1, Tanev discloses “A method for generating a textual entailment pair by an electronic natural language processing system, comprising: receiving first and second texts; querying a passage database using the first and second texts; retrieving a passage from the passage database in response to the query; .” (See [0033]) (The invention relates to a method for building a knowledge base containing entailment relations, comprising the steps of extracting entailment relations from a corpus (articles); and storing said extracted pattern together with said input pattern, i.e., anchor pairs, as entailment relation into said knowledge base. Such a method for building a knowledge base containing entailment relations, therefore comprises the steps of: a) providing at least one input pattern (p) with N pattern slots (N>1), 
But, Tanev does not explicitly disclose ““selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions: and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments”
However, Liang teaches “selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions: and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms” (See Abstract Fig. 4 and [0022]-[0023], [0044]) (Embodiments provide an entity recognition and disambiguation system that, based upon input of a text segment/document, automatically determines which entities are being referred to by the text using both natural language processing techniques and analysis of information from contextual data in the surrounding text. Relationship search and indexing defines data structures, techniques, and systems for natural language processing that preprocess and store document information in one or more annotated phrase, clause, or sentence-based indexes. The annotations store tag-based information, along with the terms of a clause or sentence, so that existing keyword-based search engines can be leveraged to perform natural language based processing instead of simple keyword searching. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. The relationship search technology also defines methods, systems, and techniques for performing relationship queries, as opposed to traditional keyword-based searching. In block 401 of FIG. 4, the input text segment (document, etc.) is pre-processed, using the NLP parsing/preprocessor of FIG. 3. The preprocessor takes input text and produces one or more data structures that contain the structure of regions, paragraphs, sentences, as well as associated meta-tags etc.
 The linguistics analysis engine 311 receives text from the text documents 310 which has been potentially preprocessed and determines characteristics about the entities but not yet resolved in the documents. The knowledge analysis engine 312 matches these characters to find possible candidate entities. The matching ontology entries to the identified entities are stored, as annotations of phrases within the sentence-level indices, to support queries against them.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tanev (Method for extraction of relation patterns) with Liang (NLP-based entity recognition and disambiguation) in view of the suggestions provided by Liang in paragraph [0002], which suggests, “the need for intelligent electronic assistants to aid in locating and/or discovering useful or desired information amongst the morass of data is paramount. The sheer quantity of data is prohibitive for many natural language processing techniques. The use of natural language processing to search text to correctly recognize people, places, or things is fraught with difficulties. Provided is a system for entity identification using natural language processing and, in particular, to methods and systems for recognizing and disambiguating named entities using natural language processing, knowledge repositories, and/or other contextual information.“ Liang [002]

 Regarding claim 2, Tanev in view of Liang discloses “The method of claim 1, further comprising: retrieving a plurality of additional passages; performing term-matching between terms in the question and terms in the retrieved passage and in the plurality of additional passages; and scoring the retrieved passage and the plurality of additional passages based on the term matching, and wherein generating an entailment pair is based on the scoring.;” (See [0018]) (The proposed method makes use of an automatic or semi-automatic procedure to learn iteratively patterns for specific relations using clusters of similar articles. For each considered relation the user provides the system with one or several pivot patterns or input patterns, and the system returns patterns, which express the same meaning in different ways. (See [0042]) (The algorithm described here is a bootstrapping iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input. In a first embodiment of the invention, the input pattern (p) is a linear pattern. In another embodiment, the input pattern (p) is a syntactic pattern and said articles are syntactically parsed prior to the processing of said articles with respect to the input pattern. See also Liang: [0037], Multiple algorithms are available to make the determination.)
Regarding claim 3, Tanev in view of Liang discloses “The method of claim 1, further comprising: storing the generated entailment pair in an entailment database based on scoring the entailment pair.” (See [0033]) (Extracting entailment relations from a corpus (articles) in accordance of the method as described hereinabove; and storing said extracted pattern together with said input pattern as entailment relation into said knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns.)
Regarding claim 4, Tanev in view of Liang discloses “The method of claim 1, further comprising: providing the entailment pair to a process in a question-answering (QA) pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 5, Tanev in view of Liang discloses “The method of claim 1, wherein the first text is a question and the second text is a candidate answer.” (See [004]) (If a Question and Answer system has to answer the question "Who owns YouTube.RTM.?" and the corpus includes the phrase "Google.RTM. acquired YouTube.RTM.", the system can use the known entailment relation to conclude that this phrase really indicates the desired answer.)
Regarding claim 6, Tanev in view of Liang discloses “The method of claim 1, wherein querying a passage database and retrieving a passage are performed by an information retrieval engine in a natural language processing pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 7, Tanev in view of Liang discloses “he method of claim 1, further comprising: ranking the retrieved plurality of electronic passages using a passage scorer.” (See [0042]) The algorithm described here is a bootstrapping iterative machine learning algorithm which allows for human intervention (in step 9). The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input.)
Regarding claim 8, Tanev in view of Liang discloses “The method of claim 7, wherein the passage scorer performs term matching between at least one term in the first text and at least one term in the retrieved passage, and the method further comprises: generating one or more parse trees for the first text and the retrieved passage; identifying one or more focus terms in respective parse trees of the first text and the retrieved passage” (See [0025]) (Syntactic patterns are syntactic trees which have two or more slots. Each slot can be filled with a specific entity type. In the example above, slots are designated with PERSON1 and PERSON2; they can be filled just by names of type person. Syntactic templates are matched against syntactic trees, so they are not dependent on the linear word order and the additional words, which can appear in-between.)
“identifying one or more focus subgraphs for the first text and for the retrieved passage based on the identified focus terms; and aligning at least one focus subgraph of the first text with at least one subgraph of the retrieved passage.” (See [0025]) (Slots are designated with PERSON.sub.1 and PERSON.sub.2; they can be filled just by names of type person. The first pattern will match phrases like "John Adams, president of ABC Corp., criticized sharply his colleague Adam Howard.)
	Regarding claim 9, Tanev in view of Liang discloses “The method of claim 1, wherein selecting an anchor pair comprises: identifying a first anchor term in the first text matched by a term matcher to a second anchor term in the retrieved passage; and designating the first anchor term and the second anchor term as an anchor pair.” (See [0009]) (Providing at least one input pattern (p) with N pattern slots, said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers, [0011] b) providing at least one cluster (c) of articles, said articles of said cluster (c) relating to a common main topic; [0012] c) processing said articles with respect to the input pattern (p) and identifying the identities which match the semantic type of the N pattern slots; [0013] d) if said at least one input pattern matches a portion of an article (a) of said at least one cluster.)
Regarding claim 10, Tanev in view of Liang discloses “The method of claim 1, further comprising: aligning a first text fragment, in the first text, with a second text fragment, in the retrieved passage, based on aligned first and second anchor terms in an first anchor pair, wherein the first anchor term appears in the first text fragment, and the second anchor term appears in the second text fragment; aligning a third anchor term in the first text with a fourth anchor term in the retrieved passage, wherein the third anchor term is not in the firs text fragment and the fourth anchor term is not in the second text fragment; identifying a third text fragment, in the first text, connecting the third anchor term to the first text fragment; and identifying a fourth text fragment, in the retrieved passage, connecting the fourth anchor term to the second text fragment, wherein the entailment pair comprises the third and fourth text fragments..” (See [0013])(If all the parts of the pattern are matched in the text fragment and all the N slots match text entities from the corresponding type:  together with the sentence in which they occur into a second table C.sub.0; [0016] iii) from the sentences stored in table C.sub.0, extracting patterns which span over the corresponding N slot fillers (s.sub.1, s.sub.2, . . . , s.sub.N), said extracted pattern expressing a semantic relation between said N slot fillers; and [0017] iv) forming an entailment relation between said extracted patterns and said input pattern.)
Regarding claim 11, Tanev in view of Liang discloses “The method of claim 10, wherein identifying, in a given text, a corresponding text fragment, including one or both of the third and fourth text fragments, comprises: identifying a shortest path in a parse tree of the given text, the shortest path comprising words connecting the anchor term to an aligned text fragment in the given text.” (See [0055]) (Different approaches for pattern extraction (both for linear and syntactic patterns) are described.)



					   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154